  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 1 of 12 PageID 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA


RIFLE HOLDINGS, LLC and RIFLE,
INC. d/b/a RIFLE PAPER CO.,                     Civil Action No.:

                           Plaintiffs,

                  vs.                                               COMPLAINT

GETTY IMAGES (US), INC., and                          INJUNCTIVE RELIEF REQUESTED
ISTOCKPHOTO LP, a subsidiary of
Getty Images (US), Inc.,

                           Defendants.

         Rifle Holdings, LLC (“Rifle Holdings”) and Rifle, Inc. d/b/a Rifle Paper Co. (“Rifle”)

(together, “Plaintiffs”), sue Defendants, iStockphoto LP (“iStock”) and Getty Images (US), Inc.

(“Getty”) (together, “Defendants”) and allege:

                              PARTIES, JURISDICTION AND VENUE

         1.       Rifle Holdings is a Florida limited liability company having its principal place of

business located at: 558 West New England Avenue, Suite 150, Winter Park, FL 32789.

         2.       Rifle is a Florida corporation having its principal place of business located at: 558

West New England Avenue, Suite 150, Winter Park, FL 32789.

         3.       Getty is a New York corporation having its principal place of business located at:

75 Varick St., New York, New York 10013.

         4.       iStock is a Canadian limited partnership having its principal place of business

located at: 1240 - 20th Avenue S.E., Suite 200, Calgary, Alberta, Canada T2G 1M8.

         5.       iStock is a subsidiary of Getty.




0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 2 of 12 PageID 2




         6.       This is a civil action for copyright infringement arising under the Copyright Act

of 1976 (the “Copyright Act”), 17 U.S.C. § 101 et seq.

         7.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

         8.       This Court has personal jurisdiction over Getty because Plaintiffs’ claims arise

out of Getty’s operating, conducting, engaging in, or carrying on a business venture in Florida

and in this District and Division by committing a tortious act in Florida and in this District and

Division. Among other things: (i) Getty offered and made available infringing products and

designs with the expectation that they would be sold to consumers in Florida and in this District

and Division; (ii) Getty, upon information and belief, distributed and exported infringing

products to Florida and this District for sale to Florida Consumers; and (iii) Getty knew or should

have known that its acts would cause harm to Plaintiffs, which are based in Florida an in this

District and Division and maintain a substantial customer base in Florida and in this District and

Division.

         9.       This Court has personal jurisdiction over iStock because Plaintiffs’ claims arise

out of iStock’s operating, conducting, engaging in, or carrying on a business venture in Florida

and in this District and Division by committing a tortious act in Florida and in this District and

Division. Among other things: (i) iStock offered and made available infringing products and

designs with the expectation that they would be sold to consumers in Florida and in this District

and Division; (ii) iStock, upon information and belief, distributed and exported infringing

products to Florida and this District for sale to Florida Consumers; and (iii) iStock knew or

should have known that its acts would cause harm to Plaintiffs, which are based in Florida an in




                                                    2
0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 3 of 12 PageID 3




this District and Division and maintain a substantial customer base in Florida and in this District

and Division.

         10.      Venue is proper in this Judicial District and Division pursuant to 28 U.S.C.

Sections 1391(b) and (c), as Defendants’ acts, which are the subject of this Complaint occurred

in this Judicial District and Division.

                           FACTS COMMON TO ALL CLAIMS FOR RELIEF

                                    Plaintiffs and Their Business

         11.      Rifle, by way of license from Rifle Holdings, is in the business of, among other

things, creating, producing, marketing, and selling greeting cards, invitations, stationary,

calendars, journals, notepads, wrapping paper, wall paper, and other printed materials, all of

which embody original artwork, designs, and textual material (collectively, “Rifle Products”).

         12.      Rifle Holdings holds the intellectual property rights to the Rifle Products and

licenses the artwork, designs, and textual material exclusively to Rifle for use or further

licensing.

         13.      Rifle holds exclusive intellectual property licensing rights to all works made by,

for, or on behalf of Rifle Holdings (“Rifle Works”).

         14.      Rifle manufactures, has manufactured, or licenses for the manufacture of Rifle

Products domestically and internationally.

         15.      The Rifle Products incorporating the Rifle Works are marketed throughout the

United States and internationally.

         16.      Rifle has expended a significant amount of effort, time, money, and other

resources to brand itself around its Rifle Products.




                                                   3
0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 4 of 12 PageID 4




         17.      Among its many efforts, Rifle maintains an active online presence by uploading

and posting images of its Rifle Products to Instagram, Facebook, and Twitter on a frequent basis.

         18.      Rifle also has a regularly updated on-line retail website located at

http://www.riflepaperco.com wherein Rifle Products are featured.

         19.      Rifle has received a significant amount press coverage for its Rifle Products in

newspapers, magazines, and fashion blogs, including, but not limited to, Vogue, Marie Claire,

People, Glamour, Real Simple and the New York Times.

         20.      In addition to its own website, riflepaperco.com, and its storefront in Winter Park,

Florida, Rifle sells or distributes Rifle Products worldwide through international retail chains

including, but not limited to, Nordstrom, Saks Fifth Avenue, Neiman Marcus, Anthropologie,

Pottery Barn, and Papyrus.

         21.      Rifle has enjoyed a great deal of success as a result of its efforts.

          The Botanicals Notebook Collection and Associated Copyright Registration

         22.      Rifle Holdings, by assignment, is the owner of United States Copyright

Registration Nos.: VA 1-806-050 (the “‘050 Registration”) for the work entitled Botanicals

Notebook Collection. A true and correct copy of the ‘050 Registration is appended hereto as

EXHIBIT A.

         23.      The Botanicals Notebook Collection comprises three (3) designs: a notebook

having a light blue background (“First Notebook”); a notebook having a red background

(“Second Notebook”); and a notebook having a pink background (“Third Notebook”). True and

correct copies of the Botanicals Notebook Collection are appended hereto as COMPOSITE

EXHIBIT B.




                                                     4
0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 5 of 12 PageID 5




         24.      The designs comprising the Botanicals Notebook Collection are original works

created by artist Anna Bond.

         25.      The designs comprising the Botanicals Notebook Collection are owned by Rifle

Holdings.

         26.      The designs comprising the Botanicals Notebook Collection are exclusively

licensed to Rifle for further licensing or use.

         27.      Rifle Holdings has not licensed any of the designs comprising the Botanicals

Notebook Collection to Defendants.

         28.      The designs comprising Botanicals Notebook Collection are shown in on-line

advertising available for public viewing.



                                   Defendants and Their Business

         29.      Getty is a stock photo agency which supplies stock images for businesses and

consumers through multiple avenues including its commercial website: www.gettyimages.com.

         30.      Upon information and belief, Getty has distribution offices worldwide.

         31.      iStock is a wholly-owned subsidiary of Getty.

         32.      iStock sells micro stock photography and graphics to consumers in Orlando,

Florida, as well as internationally, through its commercial website: www.istockphoto.com

(“iStock Website”).

         33.      Getty is the registrant of the iStock Website.




                                                    5
0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 6 of 12 PageID 6




                                       The Infringing Products

         34.      In around February, 2018, Plaintiffs learned Defendants were selling templates

and photos with patterns that are substantially similar to the designs contained in the Botanicals

Notebook Collection and protected by the ‘050 Registration.

         35.      On the iStock Website, Defendants offer the Flower Seamless Pattern Vintage

Style Illustration (Stock Illustration ID: 519896390). A true and correct copy of the Flower

Seamless Pattern Vintage Style Illustration is appended hereto as EXHIBIT C.

         36.      Defendants’ Flower Seamless Pattern Vintage Style Illustration comprises a

pattern strikingly similar or, alternatively, substantially similar to the design on the First

Notebook. For purposes of comparison, a true and correct copy of the First Notebook design in

its original form and modified to match Defendant’s color scheme are appended hereto as

COMPOSITE EXHIBIT D.

         37.      On the iStock Website, Defendants offer the Flower and Hummingbird Seamless

Pattern Vintage Style Illustration (Stock Illustration ID: 613111812). A true and correct copy of

the Flower Seamless Pattern Vintage Style Illustration is appended hereto as EXHIBIT E.

         38.      Defendants’ Flower and Hummingbird Seamless Pattern Vintage Style Illustration

comprises a pattern substantially similar to the design on the First Notebook. For purposes of

comparison, a true and correct copy of the First Notebook design in its original form and

modified to match Defendant’s color scheme are appended hereto as COMPOSITE EXHIBIT F.

         39.      Included in the First Notebook design is a base pattern of flowers.

         40.      Defendants Stock Illustration ID Nos.: 613112680; 663870954; 519895600;

663856374; 663856306; 539006188; 613112472; 539005654; 663873660; 663873718;

663856330; 663856268; 663860734; 663874046; and 545669146 all comprise base patterns that

                                                   6
0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 7 of 12 PageID 7




are substantially similar to the base pattern of flowers included on the First Notebook. A true and

correct copy of the subject stock illustrations offered by Defendants is appended hereto as

COMPOSITE EXHIBIT G.

         41.      On the iStock Website, Defendants offer the Flower Seamless Pattern Vintage

Style Illustration (Stock Illustration ID: 521257818). A true and correct copy of the Flower

Seamless Pattern Vintage Style Illustration is appended hereto as EXHIBIT H.

         42.      Defendants’ Flower Seamless Pattern Vintage Style Illustration comprises a

pattern substantially similar to the design on the Second Notebook. For purposes of comparison,

a true and correct copy of the Second Notebook design in its original form and modified to

match Defendant’s color scheme are appended hereto as COMPOSITE EXHIBIT I.

         43.      Included in the Second Notebook design is a base pattern of flowers.

         44.      Defendants Stock Illustration ID Nos.: 613112340; 663867468; 663867400;

519896670; 663867694; 663859392; 663856188; 663856136; 663856226; 637972658;

663873792; 637972322; and 663873268 all comprise base patterns that are substantially similar

to the base pattern of flowers included on the Second Notebook. A true and correct copy of the

subject stock illustrations offered by Defendants is appended hereto as Composite Exhibit J.

         45.      On the iStock Website, Defendants offer the Flower Seamless Pattern Vintage

Style Illustration (Stock Illustration ID: 519895880). A true and correct copy of the Flower

Seamless Pattern Vintage Style Illustration is appended hereto as EXHIBIT K. Collectively, the

designs contained in EXHIBITS C, E, F, G, H, J, and K, are the “Infringing Designs.”

         46.      Defendants’ Flower Seamless Pattern Vintage Style Illustration comprises a

pattern substantially similar to the design on the Third Notebook. For purposes of comparison, a




                                                  7
0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 8 of 12 PageID 8




true and correct copy of the Third Notebook design in its original form and modified to match

Defendant’s color scheme are appended hereto as COMPOSITE EXHIBIT L.

         47.      At no point did Defendants seek or obtain any form of a license or authorization

to use Plaintiffs’ Botanicals Notebook Collection designs.

         48.      At no point did Plaintiffs grant Defendants any form of a license or authorization

to use the Botanicals Notebook Collection Designs.

         49.      Upon learning of Defendants’ ongoing sale of the Infringing Designs, on February

2, 2018, Plaintiffs’ counsel sent a demand letter to both Defendants alleging copyright

infringement (“Infringement Notice”), attached hereto as EXHIBIT M. Defendant Getty’s claim

specialist responded with an e-mail dated February 23, 2018, attached hereto as EXHIBIT N.

Accordingly, both Getty and iStock were notified of the infringing conduct. Plaintiff’s counsel

sent a reply on March 30, 2018, attached hereto as EXHIBIT O.

         50.      Defendants have failed and refused to cease and desist from selling or offering to

sell the Infringing Designs despite the Infringement Notice. To date, neither Defendant has

complied with the demands set forth in the Infringement Notice.



                               FIRST CLAIM FOR RELIEF
       (Copyright Infringement Violating Copyright Act §501 – Against All Defendants)

         51.      Plaintiffs hereby allege and incorporate by reference the allegations of Paragraphs

1 through 50 above.

         52.      This Count is an action for Copyright Infringement in violation of 17 U.S.C. §

501.




                                                   8
0891001\169954\5999773v3
  Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 9 of 12 PageID 9




         53.      Plaintiffs collectively own all rights, title, and interest to the copyright sought to

be enforced herein.

         54.      Defendants’ use of the Infringing Designs in connection with their production,

distribution, promotion, advertising, and sale of the Infringing Designs was and is without

Plaintiffs’ authorization, license, or consent.

         55.      The aforementioned acts of the Defendants constitute federal statutory copyright

infringement under Section 501 of the Copyright Act in violation of the rights granted to Rifle

Holdings as copyright owner, and the rights granted to Rifle as exclusive licensee.

         56.      There was access to Plaintiffs’ Botanicals Notebook Collection design because it

was widely disseminated through Plaintiffs’ publicly accessible website, online and in-print press

coverage, national and international product distribution, and daily social media campaign.

         57.      The Infringing Designs copy the protectable elements of Plaintiffs’ Botanicals

Notebook Collection design, resulting in works strikingly similar or, alternatively, substantially

similar to the Botanicals Notebook Collection designs.

         58.      Defendants knew or, through the exercise of ordinary business care and

examination of the public record, should have known that it was infringing the rights of

Plaintiffs.

         59.      Defendants’ use of the Infringing Designs was willful, intentional, and in bad

faith.

         60.      As a result of Defendants’ acts, Plaintiffs have been and will continue to be

damaged.




                                                     9
0891001\169954\5999773v3
 Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 10 of 12 PageID 10




         61.      Due to Defendants’ acts of copyright infringement, they have gained direct and

indirect profits they would not have otherwise realized but for their infringement of Plaintiffs’

Botanicals Notebook Collection designs.

         62.      Plaintiffs are entitled to disgorgement of Defendants’ profits directly and

indirectly attributable to their infringement in an amount to be set at trial.

         63.      Plaintiffs are further entitled to damages, attorneys’ fees and costs under §§ 504

and 505 of the Copyright Act, 17 U.S.C. Section 101 et., seq., given the willful, intentional, and

bad faith nature of Defendants’ copyright infringement.

         64.      Monetary damages cannot fully compensate Plaintiffs for the injury resulting

from Defendants’ infringement.

         65.      Plaintiffs do not have an adequate remedy at law and continue to suffer

irreparable harm as a result of Defendants’ infringement.

         66.      As a result of Defendants’ infringement, Plaintiffs have been required to retain the

law firm Lowndes, Drosdick, Doster, Kantor & Reed, P.A. to which they are obligated to pay the

fees incurred for the services rendered in this matter.

                                           Prayer for Relief

         WHEREFORE, with respect to their claim for relief, Plaintiffs pray for judgment as

follows:

         a.       Defendants their officers, agents, co-conspirators, servants, affiliates, employees,

successors, and assigns, and all those in privity or acting in concert with Defendants, be:

         (1)       preliminarily and permanently enjoined and restrained from directly or indirectly

selling products, or otherwise, infringing Plaintiffs’ copyrights in the Botanicals Notebook

Collection designs;

                                                   10
0891001\169954\5999773v3
 Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 11 of 12 PageID 11




          (2)     ordered to deliver on oath a certificate attesting to the erasure of all Infringing

Designs and any other strikingly similar or, alternatively, substantially similar designs from the

iStock Website;

          b.      Plaintiffs be awarded damages, including all profits of Defendants plus all losses

of Plaintiffs, the exact amount to be proven at the time of trial, or, if elected before final

judgment, statutory damages as available under the Copyright Act, 17 U.S.C. § 101 et seq.;

          c.      Each Defendant account to Plaintiffs for their profits and any damages sustained

by Plaintiffs arising from the foregoing acts of infringement;

          d.      Plaintiffs be awarded its attorneys’ fees as available under the Copyright Act, 17

U.S.C. § 101 et seq.;

          d.       Plaintiffs be awarded pre-judgement interest and costs of this action as allowed

by law;

          e.      Directing that the aforesaid amounts be multiplied or otherwise enhanced as

permitted by law; and

          f.       Plaintiffs be awarded such further legal and equitable relief as the Court deems

just and proper.



                                         Demand for Jury Trial

          Plaintiffs respectfully demand a jury trial for all issues so triable.




                                                     11
0891001\169954\5999773v3
 Case 6:18-cv-01946-JA-KRS Document 1 Filed 11/14/18 Page 12 of 12 PageID 12




Dated: November 13, 2018                  Respectfully submitted,

                                          LOWNDES, DROSDICK, DOSTER,
                                          KANTOR & REED, PA

                                          By: /s/ Jon M. Gibbs
                                          Jon M. Gibbs
                                          Fla. Bar No.: 494534
                                          Melody Lynch
                                          Fla Bar No.: 0044250
                                          Ahmad S. El-Gendi
                                          Fla. Bar No.: 119139
                                          215 N. Eola Dr.
                                          Orlando, FL 32801
                                          Phone: (407) 843-4600
                                          Fax:     (407) 843-4444
                                          Email: jon.gibbs@lowndes-law.com
                                                   melody.lynch@lowndes-law.com
                                                   ahmad.elgendi@lowndes-law.com

                                          COUNSEL FOR PLAINTIFFS

                                          RIFLE HOLDINGS, LLC and
                                          RIFLE, INC.




                                     12
0891001\169954\5999773v3
